—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 15, 1992 (People v Reid, 184 AD2d 668), affirming a judgment of the Supreme Court, Kings County, rendered June 20, 1989.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *346effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., O’Brien, Santucci and Thompson, JJ., concur.